EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Xianping Wang, the Chief Executive Officer and Acting as Interim Chief Financial OfficerofXinhua China LTD., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge, theAnnual Report on Form 10-K ofXinhua China LTD.for thesix month period ended June 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of Xinhua China LTD. Date:October 12, 2010 By: /s/ "Xianping Wang" Name:Xianping Wang Title:President, Chief Executive Officer By: /s/ "Xianping Wang" Name:Xianping Wang Title:Acting as Interim Chief Financial Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to Xinhua China LTD. and will be retained by Xinhua China LTD. and furnished to the Securities and Exchange Commission or its staff upon request.
